                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRJCT OF PENNSYLVANIA

IN RE: ASBESTOS PRODUCTS                          CONSOLIDATED UNDER
LIABILITY LITIGATION �o. vn                       MDL87S

TULLIO L. DELIBERALI

       V.


ALLEN-BRADLEY COMPANY, et al.                     CNIL ACTION NO. 18-2682


                                          ORDER

              AND NOW, this 25 day of October , 2019, upon consideration of the Report

and Recommendation of United States Magistrate Judge Thomas J. Rueter, it is hereby

                                       ORDERED

              I.     The Report and Recommendation is APPROVED andADOPTED;

              2.     Plaintiffs motion to voluntarily dismiss the above-captioned case pursuant
                     to Fed. R. Civ. P. 41(a) is GRA�TED; and

              3.     Plaintiffs claims against all defendants are DISMISSED WITH
                     PREJUDICE.
